Exhibit 10.4

REVOLVING CREDIT

PLEDGE AND SECURITY AGREEMENT

dated as of December 21, 2007

between

EACH OF THE GRANTORS PARTY HERETO

and

JPMorgan Chase Bank, N.A.

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           PAGE

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

   1

1.1

   General Definitions    1

1.2

   Definitions; Interpretation    7

SECTION 2. GRANT OF SECURITY.

   8

2.1

   Grant of Security    8

2.2

   Certain Limited Exclusions    9

2.3

   Intercreditor Agreement    9

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

   9

3.1

   Security for Obligations    9

3.2

   Continuing Liability Under Collateral    9

SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS.

   10

4.1

   Generally.    10

4.2

   Inventory    13

4.3

   Receivables    14

4.4

   Investment Related Property; Pledged Debt; Investment Accounts.    16

4.5

   Material Contracts    21

4.6

   Letter of Credit Rights    22

4.7

   Commercial Tort Claims    22

SECTION 5. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES;

   23

ADDITIONAL GRANTORS.

  

5.1

   Access; Right of Inspection    23

5.2

   Further Assurances    23

5.3

   Additional Grantors    24

SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

   24

6.1

   Power of Attorney    24

6.2

   No Duty on the Part of Collateral Agent or Secured Parties    25

SECTION 7. REMEDIES.

   25

7.1

   Generally.    25

7.2

   Application of Proceeds    27

7.3

   Sales on Credit    27

7.4

   Deposit Accounts.    27

7.5

   Investment Related Property.    27

7.6

   Intellectual Property.    28

7.7

   Cash Proceeds    28

SECTION 8. COLLATERAL AGENT.

   28

SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

   29

SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

   29

SECTION 11. MISCELLANEOUS.

   30

 

i



--------------------------------------------------------------------------------

SCHEDULE 4.1

   GENERAL INFORMATION

SCHEDULE 4.2

   LOCATION OF INVENTORY

SCHEDULE 4.4

   PLEDGED DEBT AND INVESTMENT ACCOUNTS

SCHEDULE 4.5

   MATERIAL CONTRACTS

SCHEDULE 4.6

   DESCRIPTION OF LETTERS OF CREDIT

SCHEDULE 4.7

   INTELLECTUAL PROPERTY

SCHEDULE 4.8

   COMMERCIAL TORT CLAIMS

EXHIBIT A

   PLEDGE SUPPLEMENT

EXHIBIT B

   UNCERTIFICATED SECURITIES CONTROL AGREEMENT

EXHIBIT C

   SECURITIES ACCOUNT CONTROL AGREEMENT

EXHIBIT D

   DEPOSIT ACCOUNT CONTROL AGREEMENT

 

ii



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of December 21, 2007 (this
“Agreement”), between EACH OF THE UNDERSIGNED, whether as an original signatory
hereto or as an Additional Grantor (as herein defined) (each, a “Grantor”), and
JPMORGAN CHASE BANK, N.A., as collateral agent for the Secured Parties (as
herein defined) (in such capacity as collateral agent, the “Collateral Agent”).

RECITALS:

WHEREAS, reference is made to that certain Revolving Credit and Guaranty
Agreement, dated as of the date hereof (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among NEWPAGE CORPORATION, a Delaware corporation, as Borrower
(“NewPageCo”), NEWPAGE HOLDING CORPORATION, a Delaware corporation, and CERTAIN
SUBSIDIARIES OF NEWPAGECO, as Guarantors, the various lenders party thereto from
time to time (the “Lenders”), GOLDMAN SACHS CREDIT PARTNERS, L.P., as Sole Lead
Arranger, Sole Bookrunner, and as Administrative Agent (in such capacity, the
“Administrative Agent”), JPMORGAN CHASE BANK, N.A., as Collateral Agent, UBS
SECURITIES LLC, as Co-Manager and Syndication Agent, BARCLAYS CAPITAL, as
Co-Manager, and BARCLAYS BANK PLC, as Documentation Agent;

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders as set forth in the Credit Agreement, each Grantor has agreed to
secure such Grantor’s obligations under the Credit Documents as set forth
herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained each Grantor and the Collateral Agent:

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:

“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.

“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC,
including Health-Care Insurance Receivables.

“Additional Grantors” shall have the meaning assigned in Section 5.3.

“Agreement” shall have the meaning set forth in the preamble.

“Assigned Agreements” shall mean, as to each Grantor, all agreements and
contracts to which such Grantor is a party as of the date hereof, or to which
such Grantor becomes a party after the date hereof, including, without
limitation, each Material Contract, as each such agreement may be amended,
supplemented or otherwise modified from time to time.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect (or any similar or equivalent
legislation as in effect in any applicable jurisdiction), or any successor
statutes.



--------------------------------------------------------------------------------

“Cash Proceeds” shall have the meaning assigned in Section 7.7.

“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper”, as each term is defined in Article 9 of the UCC.

“Collateral” shall have the meaning assigned in Section 2.1.

“Collateral Account” shall mean any account established by the Collateral Agent.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Collateral Trust Agreement” shall mean the Collateral Trust Agreement, dated as
of May 2, 2005, by and among The Bank of New York, its successors and assigns,
as Collateral Trustee, the Senior Secured Floating Rate Notes Trustee under the
Senior Secured Floating Rate Notes, the Senior Secured Fixed Rate Notes Trustee
under the Senior Secured Fixed Rate Notes, and GSCP, its successors and assigns,
as Administrative Agent under the Original First Lien Term Loan Agreement, as
amended, restated, supplemented or otherwise modified from time to time.

“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule 4.7 (as such schedule may be amended or supplemented from
time to time).

“Copyright Licenses” shall mean any and all written agreements containing the
express grant of any right in or to Copyrights (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.7(B) (as such schedule may be amended or supplemented from time
to time).

“Copyrights” shall mean all United States, Canadian and foreign copyrights
(including European Union Community designs), including but not limited to
copyrights in software and databases, whether registered or unregistered, and,
with respect to any and all of the foregoing: (i) all registrations and
applications therefor including, without limitation, the registrations and
applications referred to in Schedule 4.7(A) (as such schedule may be amended or
supplemented from time to time), (ii) all extensions and renewals thereof,
(iii) all rights corresponding thereto throughout the world, (iv) all rights to
sue for past, present and future infringements thereof, and (v) all Proceeds of
the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages and proceeds of suit.

“Credit Agreement” shall have the meaning set forth in the recitals.

 

2



--------------------------------------------------------------------------------

“Deposit Account Control Agreement” shall have the meaning assigned in Section
4.4.4(c).

“Deposit Accounts” (i) shall mean all “deposit accounts” as defined in Article 9
of the UCC and (ii) shall include, without limitation, all of the accounts
listed on Schedule 4.4 under the heading “Deposit Accounts” (as such schedule
may be amended or supplemented from time to time).

“Documents” shall mean all “documents” as defined in Article 9 of the UCC.

“Enforcement Notice” shall have the meaning set forth in the Intercreditor
Agreement.

“General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in Article
9 of the UCC and (ii) shall include, without limitation, all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations, all Assigned Agreements and all
Intellectual Property (in each case, regardless of whether characterized as
general intangibles under the UCC).

“Grantors” shall have the meaning set forth in the preamble.

“Health-Care Insurance Receivable” shall mean all “health-care-insurance
receivable” as defined in Article 9 of the UCC.

“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof).

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

“Intercompany Notes of Subsidiaries” means all indebtedness owing by
NewPageHoldCo or any of its Subsidiaries to NewPageHoldCo or any of its
Subsidiaries, whether or not represented by a note or agreement.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of May 2,
2005, among NewPageCo, the Guarantors thereunder, JPMorgan Chase Bank, N.A., as
collateral agent under the Original Revolving Credit Agreement, including its
successors and assigns from time to time which includes JPMorgan Chase Bank,
N.A. as Collateral Agent under this Agreement, and The Bank of New York, as
Priority Lien Collateral Trustee under the Original First Lien Term Loan
Agreement, including its successors and assigns from time to time, which
includes The Bank of New York as Priority Lien Collateral Trustee under the
First Lien Term Loan Agreement and The Bank of New York, as Collateral Trustee
(as defined in the Collateral Trust Agreement), as it may be amended,
supplemented or otherwise modified from time to time.

“Inventory” shall mean (i) all “inventory” as defined in Article 9 of the UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or

 

3



--------------------------------------------------------------------------------

furnished, all raw materials, work in process, finished goods, and materials
used or consumed in the manufacture, packing, shipping, advertising, selling,
leasing, furnishing or production of such inventory or otherwise used or
consumed in any Grantor’s business; all such goods in which any Grantor has an
interest in mass or a joint or other interest or right of any kind; and all such
goods which are returned to or repossessed by any Grantor, all computer programs
embedded in any such goods and all accessions thereto and products thereof (in
each case, regardless of whether characterized as inventory under the UCC).

“Investment Accounts” shall mean the Collateral Account, Securities Accounts and
Deposit Accounts.

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Debt, the Investment Accounts and certificates of deposit.

“Lenders” shall have the meaning set forth in the recitals.

“Letter of Credit” shall mean “letter of credit” as defined in Article 9 of the
UCC.

“Letter of Credit Rights” shall mean “letter-of-credit right” as defined in
Article 9 of the UCC.

“Money” shall mean “money” as defined in the UCC.

“NewPageCo” shall have the meaning set forth in the recitals.

“Non-Assignable Contract” shall mean any agreement, contract or license to which
any Grantor is a party that by its terms purports to restrict or prevent the
assignment or granting of a security interest therein (either by its terms or by
any federal, state or provincial statutory prohibition or otherwise irrespective
of whether such prohibition or restriction is enforceable under Sections 9-406
through 409 of the UCC).

“Original First Lien Term Loan Agreement” shall mean that certain Term Loan
Credit and Guaranty Agreement, dated as of May 2, 2005, as amended, by and among
NewPageCo, NewPageHoldCo and certain subsidiaries of NewPageCo, as Guarantors,
the financial institutions from time to time party thereto and GSCP, as
Administrative Agent, Joint Lead Arranger, Joint Bookrunner and Co-Syndication
Agent.

“Original Revolving Credit Agreement” shall mean that certain Revolving Credit
and Guaranty Agreement, dated as of May 2, 2005, as amended, by and among
NewPageCo, NewPageHoldCo and certain subsidiaries of NewPageCo, as Guarantors,
the financial institutions from time to time party thereto and GSCP, as
Administrative Agent, Joint Lead Arranger, Joint Bookrunner and Co-Syndication
Agent.

“Patent Licenses” shall mean all written agreements containing the express grant
of any right in or to Patents (whether such Grantor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Schedule 4.7(D) (as such schedule may be amended or supplemented from time to
time).

 

4



--------------------------------------------------------------------------------

“Patents” shall mean all United States, Canadian and foreign patents and
certificates of invention, or similar industrial property rights, and
applications for any of the foregoing, including, but not limited to: (i) each
patent and patent application referred to in Schedule 4.7(C) hereto (as such
schedule may be amended or supplemented from time to time), (ii) all reissues,
divisions, continuations, continuations-in-part, extensions, renewals, and
reexaminations thereof, (iii) all rights corresponding thereto throughout the
world, (iv) all inventions and improvements described therein, (v) all rights to
sue for past, present and future infringements thereof, (vi) all licenses,
claims, damages, and proceeds of suit arising therefrom, and (vii) all Proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

“Person” shall mean and include natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean all Indebtedness owed to such Grantor, including,
without limitation, all Indebtedness described on Schedule 4.4(A) under the
heading “Pledged Debt” (as such schedule may be amended or supplemented from
time to time), issued by the obligors named therein, the instruments evidencing
such Indebtedness, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.

“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, Revolving Credit General Intangible or Investment
Related Property, together with all of Grantor’s rights, if any, in any goods or
other property giving rise to such right to payment and all Collateral Support
and Supporting Obligations related thereto and all Receivables Records.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
nonwritten forms of information related in any way to the foregoing or any
Receivable.

 

5



--------------------------------------------------------------------------------

“Record” shall have the meaning specified in Article 9 of the UCC.

“Revolving Credit General Intangibles” means all General Intangibles pertaining
to any items of Collateral set forth in Section 2.1, including, without
limitation, all contingent rights with respect to warranties on Inventory or
Accounts which are not yet “payment intangibles” (as defined in Article 9 of the
UCC).

“Secured Obligations” shall have the meaning assigned in Section 3.1.

“Secured Parties” shall mean the Agents and the Lenders and shall include,
without limitation, all former Agents and Lenders to the extent that any
Obligations owing to such Persons were incurred while such Persons were Agents
or Lenders and such Obligations have not been paid or satisfied in full.

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4(A) under the heading “Securities Accounts” (as
such schedule may be amended or supplemented from time to time).

“Separate Collateral” shall have the meaning set forth in the Intercreditor
Agreement.

“Shared Collateral” shall have the meaning set forth in the Intercreditor
Agreement.

“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.

“Trademark Licenses” shall mean any and all written agreements containing
express grant of any right in or to Trademarks (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.7(F) (as such schedule may be amended or supplemented from time
to time).

“Trademarks” shall mean all United States, Canadian and foreign trademarks,
trade names, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, all registrations and applications for any of the
foregoing including, but not limited to: (i) the registrations and applications
referred to in Schedule 4.7(E) (as such schedule may be amended or supplemented
from time to time), (ii) all

 

6



--------------------------------------------------------------------------------

extensions or renewals of any of the foregoing, (iii) all of the goodwill of the
business connected with the use of and symbolized by the foregoing, (iv) the
right to sue for past, present and future infringement or dilution of any of the
foregoing or for any injury to goodwill, and (v) all Proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages, and proceeds of suit.

“Trade Secret Licenses” shall mean any and all written agreements containing the
express grant of any right in or to Trade Secrets (whether such Grantor is
licensee or licensor thereunder) including, without limitation, each agreement
referred to in Schedule 4.7(G) (as such schedule may be amended or supplemented
from time to time).

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such trade secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such trade secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all Proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction and the Personal
Property Security Act (Nova Scotia), as applicable.

“United States” shall mean the United States of America.

1.2 Definitions; Interpretation. All capitalized terms used herein (including
the preamble and recitals hereto) and not otherwise defined herein shall have
the meanings ascribed thereto in the Credit Agreement as in effect on the date
hereof without giving effect to any amendments or modifications thereto or, if
not defined therein, in the UCC, which for greater certainty shall mean such
other similar or equivalent legislation as is in effect from time to time in any
other applicable jurisdiction, as applicable, provided that where such defined
terms have similar or analogous meanings or where parallel or like concepts for
such defined terms exist in such other similar or equivalent legislation to the
UCC, then such defined terms or parallel or like concepts shall import the
meanings and usages ascribed thereto in such other similar or equivalent
legislation. References to “Sections,” “Exhibits” and “Schedules” shall be to
Sections, Exhibits and Schedules, as the case may be, of this Agreement unless
otherwise specifically provided and in particular references to “Articles”
and/or “Sections” which make reference to any particular piece of legislation or
statute, including without limitation, the Bankruptcy Code and/or the UCC shall
for greater certainty mean the equivalent section in the applicable piece of
legislation to the extent that the context implies reference to such other
similar or equivalent legislation as is in effect from time to time in any other
applicable jurisdiction, as applicable. Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.
Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. The use herein
of the word “include” or “including”, when following any general statement, term
or

 

7



--------------------------------------------------------------------------------

matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. If any conflict or inconsistency exists between this Agreement
and the Credit Agreement, the Credit Agreement shall govern. Any references in
this Agreement to “Articles” and/or “Sections” which make reference to any
particular piece of legislation or statute, including without limitation,
Bankruptcy Code and/or UCC shall for greater certainty mean the equivalent
section in the applicable piece of legislation to the extent that the context
implies reference to such other similar or equivalent legislation as is in
effect from time to time in any other applicable jurisdiction, as applicable.
Furthermore, where any such reference is meant to apply to such other similar or
equivalent legislation where such other similar or equivalent legislation has
parallel or like concepts, then such references shall import such parallel or
like concepts from such other similar or equivalent legislation, as applicable.

SECTION 2. GRANT OF SECURITY.

2.1 Grant of Security. Each Grantor hereby grants to the Collateral Agent for
its benefit and for the benefit of the Secured Parties a security interest in
and continuing lien on all of such Grantor’s right, title and interest in, to
and under, subject to the limitations set forth in Section 2.2, the following
property of such Grantor, in each case whether now owned or existing or
hereafter acquired or arising and wherever located (all of which being
hereinafter collectively referred to as the “Collateral”) and a security
interest is taken by the Collateral Agent for its benefit and for the benefit of
the Secured Parties in such Grantor’s present and after-acquired personal
property constituting:

(a) Accounts,

(b) All Inventory;

(c) Documents relating to or evidencing any Inventory or other item of property
described in this Section 2.1;

(d) Investment Accounts (including all cash, marketable securities and other
funds held in credited to or on deposit in any Investment Account);

(e) Instruments (including Intercompany Notes of Subsidiaries);

(f) Chattel Paper;

(g) Revolving Credit General Intangibles;

(h) Insurance;

(i) Letter of Credit Rights;

(j) Records, including all Collateral Records, “supporting obligations” (as
defined in Article 9 of the UCC) and related Letters of Credit, Commercial Tort
Claims or other claims and causes of action, in each case, to the extent related
primarily to any of the foregoing;

(k) to the extent not otherwise included above, all Collateral Support relating
to any of the foregoing; and

(l) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

 

8



--------------------------------------------------------------------------------

2.2 Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include or the security interest granted under
Section 2.1 hereof attach to any lease, license, contract, Intellectual
Property, property rights or agreement to which any Grantor is a party or any of
its rights or interests thereunder if and for so long as the grant of such
security interest shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein or (ii) in a breach or termination pursuant to the terms of, or a
default under, any such lease, license, contract, property rights or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity); provided, however
that the Collateral shall include and such security interest shall attach
immediately at such time as the condition causing such abandonment, invalidation
or unenforceability shall be remedied and to the extent severable, shall attach
immediately to any portion of such lease, license, contract, property rights or
agreement that does not result in any of the consequences specified in (i) or
(ii) above.

2.3 Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the lien and security interest granted to the Collateral Agent pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent
hereunder are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.
Any reference in this Agreement to a “first priority lien” or words of similar
effect in describing the security interests created hereunder shall be
understood to refer to such priority as set forth in the Intercreditor
Agreement. All representations, warranties and covenants in this Agreement shall
be subject to the provisions and qualifications set forth in this Section 2.3.

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provisions thereof)),
of all Obligations with respect to every Grantor (the “Secured Obligations”).

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Collateral Agent or any Secured Party, (ii) each Grantor shall
remain liable under each of the agreements included in the Collateral to perform
all of the obligations undertaken by it thereunder all in accordance with and
pursuant to the terms and provisions thereof and neither the Collateral Agent
nor any Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Collateral Agent nor any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreement included in the Collateral and (iii) the exercise
by the Collateral Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral.

 

9



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS.

4.1 Generally.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on each Credit Date, that:

(i) it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral free and clear of any and
all Liens, rights or claims of all other Persons other than Permitted Liens;

(ii) it has indicated on Schedule 4.1(A)(as such schedule may be amended or
supplemented from time to time): (w) the type of organization of such Grantor,
(x) the jurisdiction of organization of such Grantor, (y) its organizational
identification number and (z) the jurisdiction where the chief executive office
or its sole place of business is, and for the one-year period preceding the date
hereof has been, located;

(iii) the full legal name of such Grantor is as set forth on Schedule 4.1(A) and
it has not done in the last five (5) years, and does not do, business under any
other name (including any trade-name or fictitious business name) except for
those names set forth on Schedule 4.1(B) (as such schedule may be amended or
supplemented from time to time);

(iv) except as provided on Schedule 4.1(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure in any way (e.g., by merger, consolidation, change in corporate form
or otherwise) within the past five (5) years;

(v) other than in connection with Permitted Liens, it has not within the last
five (5) years become bound (whether as a result of merger or otherwise) as
debtor under a security agreement entered into by another Person, which has not
heretofore been terminated other than the agreements identified on Schedule
4.1(D) hereof (as such schedule may be amended or supplemented from time to
time);

(vi) with respect to each agreement identified on Schedule 4.1(D), it has
indicated on Schedule 4.1 (A) and Schedule 4.1(B) the information required
pursuant to Section 4.1(a)(ii), (iii) and (iv) with respect to the debtor under
each such agreement;

(vii) (u) upon the filing of all UCC financing statements naming each Grantor as
“debtor” and the Collateral Agent as “secured party” and describing the
Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule 4.1(E) hereof (as such schedule may be amended or supplemented from
time to time) and other filings delivered by each Grantor, (v) upon delivery of
all Instruments Chattel Paper and certificated Pledged Debt, (w) upon sufficient
identification of Commercial Tort Claims, (x) upon execution of a control
agreement establishing the Collateral Agent’s “control” (within the meaning of
Section 8-106, 9-106 or 9-104 of the UCC, as applicable) with respect to any
Investment Account, and (y) upon consent of the issuer with respect to Letter of
Credit Rights, the security interests granted to the Collateral Agent hereunder
constitute valid and perfected first priority Liens (subject in the case of
priority only to Permitted Liens and to the rights of the United States
government (including any agency or department thereof) with respect to United
States government Receivables) on all of the Collateral;

 

10



--------------------------------------------------------------------------------

(viii) after giving effect to the actions described in subsection (vii) above,
except as may be required, in connection with the disposition of any Securities,
by laws generally affecting the offering and sale of Securities, all actions and
consents, including all filings, notices, registrations and recordings necessary
or desirable for the exercise by the Collateral Agent of the voting or other
rights provided for in this Agreement or the exercise of remedies in respect of
the Collateral have been made or obtained;

(ix) other than the financing statements filed in favor of the Collateral Agent,
no effective UCC financing statement, fixture filing or other instrument similar
in effect under any applicable law covering all or any part of the Collateral is
on file in any filing or recording office except for (x) financing statements
for which proper termination statements have been delivered to the Collateral
Agent for filing and (y) financing statements filed in connection with Permitted
Liens;

(x) no authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body (other than those which have
been obtained) is required for either (i) the pledge or grant by any Grantor of
the Liens purported to be created in favor of the Collateral Agent hereunder or
(ii) the exercise by Collateral Agent of any rights or remedies in respect of
any Collateral (whether specifically granted or created hereunder or created or
provided for by applicable law), except (A) for the filings contemplated by
clause (vii) above and (B) as may be required, in connection with the
disposition of any Securities, by laws generally affecting the offering and sale
of Securities;

(xi) all written information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects;

(xii) none of the Collateral constitutes, or is the Proceeds of, “farm products”
(as defined in the UCC);

(xiii) it does not own any “As-extracted collateral” (as defined in the UCC) or
any timber to be cut other than the “As-extracted collateral” and the timber
located on the real property as described on Schedule 4.1(F) hereof;

(xiv) except as described on Schedule 4.1(D), such Grantor has not become bound
as a debtor, either by contract or by operation of law, by a security agreement
previously entered into by another Person; and

(xv) such Grantor has been duly organized as an entity of the type as set forth
opposite such Grantor’s name on Schedule 4.1(A) solely under the laws of the
jurisdiction as set forth opposite such Grantor’s name on Schedule 4.1(A) and
remains duly existing as such. Such Grantor has not filed any certificates of
domestication, transfer or continuance in any other jurisdiction.

 

11



--------------------------------------------------------------------------------

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and such Grantor shall defend the Collateral
against all Persons at any time claiming any interest therein;

(ii) it shall not produce, use or permit any Collateral to be used unlawfully or
in violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral if
such violation could reasonably be expected to have a Material Adverse Effect;

(iii) it shall not change such Grantor’s name, identity, corporate structure
(e.g., by merger, consolidation, change in corporate form or otherwise), sole
place of business, chief executive office, type of organization or jurisdiction
of organization or establish any trade names unless it shall have (a) notified
the Collateral Agent in writing, by executing and delivering to the Collateral
Agent a completed Pledge Supplement, substantially in the form of Exhibit A
attached hereto, together with all Supplements to Schedules thereto, at least
fifteen (15) days prior to any such change or establishment, identifying such
new proposed name, identity, corporate structure, sole place of business, chief
executive office or jurisdiction of organization or trade name and providing
such other information in connection therewith as the Collateral Agent may
reasonably request and (b) taken all actions necessary or advisable to maintain
the continuous validity, perfection and the same or better priority of the
Collateral Agent’s security interest in the Collateral intended to be granted
and agreed to hereby;

(iv) if the Collateral Agent or any other Secured Party gives value to enable
Grantor to acquire rights in or the use of any Collateral, it shall use such
value for such purposes and such Grantor further agrees that repayment of any
Obligation shall apply on a “first-in, first-out” basis so that the portion of
the value used to acquire rights in any Collateral shall be paid in the
chronological order such Grantor acquired rights therein;

(v) it shall pay promptly when due all property and other taxes, assessments and
governmental charges or levies imposed upon, and all claims (including claims
for labor, materials and supplies) against, the Collateral, except to the extent
the validity thereof is being contested in good faith and as otherwise provided
in the Credit Agreement; provided, such Grantor shall in any event pay such
taxes, assessments, charges, levies or claims not later than five (5) days prior
to the date of any proposed sale under any judgment, writ or warrant of
attachment entered or filed against such Grantor or any of the Collateral as a
result of the failure to make such payment;

(vi) upon such Grantor or any Senior Officer of such Grantor obtaining actual
knowledge thereof, it shall promptly notify the Collateral Agent in writing of
any event that would reasonably be expected to have a Material Adverse Effect on
the value of the Collateral or any material portion thereof, the ability of any
Grantor or the Collateral Agent to dispose of the Collateral or any material
portion thereof, or the rights and remedies of the Collateral Agent in relation
thereto, including, without limitation, the levy of any legal process against
the Collateral or any portion thereof;

(vii) it shall not take or permit any action which would reasonably be expected
to materially impair the Collateral Agent’s rights in the Collateral; and

(viii) it shall not sell, transfer or assign (by operation of law or otherwise)
any Collateral except as otherwise permitted in accordance with the Credit
Agreement.

 

12



--------------------------------------------------------------------------------

4.2 Inventory.

(a) Representations and Warranties. Each Grantor represents and warrants, on the
Closing Date and on each Credit Date, that:

(i) all of the Inventory (other than Inventory in transit) included in the
Collateral is kept for the past four (4) years only at the locations specified
in Schedule 4.2 (as such schedule may be amended or supplemented from time to
time);

(ii) any goods now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended; and

(iii) except as set forth in Schedule 4.2, none of the Inventory is in the
possession of an issuer of a negotiable document (as defined in Section 7-104 of
the UCC) therefor or otherwise in the possession of a bailee or a warehouseman.

(b) Covenants and Agreements. Each Grantor covenants and agrees that:

(i) other than Inventory in transit or sold to customers in the ordinary course
of business, it shall keep the Inventory and any Documents evidencing Inventory
in the locations specified on Schedule 4.2 (as such schedule may be amended or
supplemented from time to time) unless, with respect to any location at which
Inventory having a value in excess of $500,000 is located, it shall have
(a) notified the Collateral Agent in writing, by executing and delivering to the
Collateral Agent an Officer’s Certificate (as defined in the Collateral Trust
Agreement), and a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with all Supplements to Schedules thereto,
at least fifteen (15) days prior to any change in locations, identifying such
change in the location of and the new location of such Collateral, and providing
such other information in connection therewith as the Collateral Agent may
reasonably request and (b) taken all actions necessary or advisable to maintain
the continuous validity, perfection and the same or better priority of the
Collateral Agent’s security interest in the Collateral intended to be granted
and agreed to hereby, or to enable the Collateral Agent to exercise and enforce
its rights and remedies hereunder, with respect to such Inventory;

(ii) it shall keep correct and accurate records of the Inventory, as is
customarily maintained under similar circumstances by Persons of established
reputation engaged in a similar business, and in any event in conformity with
GAAP;

(iii) it shall not deliver any Document evidencing any Inventory to any Person
other than the issuer of such Document (or to a shipper or freight forwarder
acting on such Grantor’s behalf in the ordinary course of business) to claim the
goods evidenced therefor or the Collateral Agent; and

 

13



--------------------------------------------------------------------------------

(iv) if any Inventory having a value in excess of $750,000 in the aggregate is
in possession or control of any third party (other than Inventory in transit and
customers purchasing inventory in the ordinary course of business), each Grantor
shall join with the Collateral Agent in notifying the third party of the
Collateral Agent’s security interest and obtaining an acknowledgment from the
third party that it is holding the Inventory for the benefit of the Collateral
Agent.

4.3 Receivables.

(a) Representations and Warranties. Each Grantor represents and warrants, on the
Closing Date and on each Credit Date, that:

(i) each Receivable (a) is the legal, valid and binding obligation of the
Account Debtor in respect thereof, representing an unsatisfied obligation of
such Account Debtor, (b) is enforceable in accordance with its terms except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws, (c) is not subject to any setoffs, defenses, taxes or
counterclaims that have not been disclosed to the Collateral Agent (except with
respect to refunds, returns and allowances in the ordinary course of business)
and (d) is in compliance in all material respects with all applicable laws,
whether federal, state, provincial, local or foreign;

(ii) none of the Account Debtors in respect of any Receivable in excess of
$1,000,000 individually or $2,000,000 in the aggregate is the government of the
United States, any agency or instrumentality thereof, any state, provincial or
municipality or any foreign sovereign; and

(iii) no Receivable is evidenced by, or constitutes, an Instrument or Chattel
Paper which has not been delivered to, or otherwise subjected to the control of,
the Collateral Agent to the extent required by, and in accordance with
Section 4.3(c).

(b) Covenants and Agreements: Each Grantor hereby covenants and agrees that:

(i) it shall keep and maintain at its own cost and expense satisfactory and
complete records of the Receivables, including, but not limited to, the
originals of all documentation with respect to all Receivables and records of
all payments received and all credits granted on the Receivables, all
merchandise returned and all other dealings therewith;

(ii) it shall mark conspicuously, in form and manner reasonably satisfactory to
the Collateral Agent, all Chattel Paper and Instruments (other than any
delivered to the Collateral Agent (or its agent or designee) as provided
herein), as well as the Receivables Records with an appropriate reference to the
fact that the Collateral Agent has a security interest therein;

(iii) it shall perform in all material respects all of its obligations with
respect to the Receivables, except to the extent being contested in good faith,
so long as adequate reserve or other appropriate provision, as shall be required
in conformity with GAAP, shall have been made therefor;

 

14



--------------------------------------------------------------------------------

(iv) other than in the ordinary course of business as generally conducted by it
on and prior to the date hereof, and except as otherwise provided in subsection
(v) below, following an Event of Default, such Grantor shall not (w) grant any
extension or renewal of the time of payment of any Receivable, (x) compromise or
settle any dispute, claim or legal proceeding with respect to any Receivable for
less than the total unpaid balance thereof, (y) release, wholly or partially,
any Person liable for the payment thereof, or (z) allow any credit or discount
thereon;

(v) except as otherwise provided in this subsection, each Grantor shall continue
to collect all amounts due or to become due to such Grantor under the
Receivables and any Supporting Obligation and diligently exercise each material
right it may have under any Receivable, any Supporting Obligation or Collateral
Support, in each case, at its own expense, and in connection with such
collections and exercise, such Grantor shall take such action as such Grantor
may deem necessary or advisable. Notwithstanding the foregoing, the Collateral
Agent shall have the right following an Event of Default to notify, or require
any Grantor to notify, any Account Debtor of the Collateral Agent’s security
interest in the Receivables and any Supporting Obligation and, in addition, at
any time following the occurrence and during the continuation of an Event of
Default, the Collateral Agent may: (1) direct the Account Debtors under any
Receivables to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Collateral Agent; (2) notify, or require any Grantor
to notify, each Person maintaining a lockbox or similar arrangement to which
Account Debtors under any Receivables have been directed to make payment to
remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to the Collateral Agent; and (3) enforce, at the expense of such
Grantor, collection of any such Receivables and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. If the Collateral Agent notifies any Grantor that it
has elected to collect the Receivables in accordance with the preceding
sentence, any payments of Receivables received by such Grantor shall be
forthwith (and in any event within two (2) Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in the Collateral Account maintained under the
sole dominion and control of the Collateral Agent, and until so turned over, all
amounts and proceeds (including checks and other instruments) received by such
Grantor in respect of the Receivables, any Supporting Obligation or Collateral
Support shall be received in trust for the benefit of the Collateral Agent
hereunder and shall be segregated from other funds of such Grantor and such
Grantor shall not adjust, settle or compromise the amount or payment of any
Receivable, or release wholly or partly any Account Debtor or obligor thereof,
or allow any credit or discount thereon; and

(vi) it shall use its best efforts to keep in full force and effect any
Supporting Obligation or Collateral Support relating to any Receivable.

(c) Delivery and Control of Receivables. With respect to any Receivables in
excess of $500,000 individually or $1,000,000 in the aggregate that is evidenced
by, or constitutes, Chattel Paper or Instruments, each Grantor shall cause each
originally executed copy thereof to be delivered to the Collateral Agent (or its
agent or designee) appropriately indorsed to the Collateral Agent or indorsed in
blank: (i) with respect to any such Receivables in existence on the date hereof,
on or prior to the date hereof and (ii) with respect to any such Receivables
hereafter arising, within ten (10) days of such Grantor acquiring rights
therein. With respect to any Receivables in

 

15



--------------------------------------------------------------------------------

excess of $500,000 individually or $1,000,000 in the aggregate which would
constitute “electronic chattel paper” under Article 9 of the UCC, each Grantor
shall take all steps necessary to give the Collateral Agent (or its agent or
designee) control over such Receivables (within the meaning of Section 9-105 of
the UCC): (i) with respect to any such Receivables in existence on the date
hereof, on or prior to the date hereof and (ii) with respect to any such
Receivables hereafter arising, within ten (10) days of such Grantor acquiring
rights therein. Any Receivable not otherwise required to be delivered or
subjected to the control of the Collateral Agent (or its agent or designee) in
accordance with this subsection (c) shall be delivered or subjected to such
control upon request of the Collateral Agent.

4.4 Investment Related Property; Pledged Debt; Investment Accounts.

4.4.1 Investment Related Property Generally

(a) Covenants and Agreements. Each Grantor hereby covenants and agrees that to
the extent any of the Collateral includes any Investment Related Property:

(i) in the event it acquires rights in any such Investment Related Property
after the date hereof, it shall deliver to the Collateral Agent a completed
Pledge Supplement, substantially in the form of Exhibit A attached hereto,
together with all Supplements to Schedules thereto, reflecting such new
Investment Related Property and all other such Investment Related Property.
Notwithstanding the foregoing, it is understood and agreed that the security
interest of the Collateral Agent shall attach to all such Investment Related
Property immediately upon any Grantor’s acquisition of rights therein and shall
not be affected by the failure of any Grantor to deliver a supplement to
Schedule 4.4 as required hereby;

(ii) except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any such Investment Related
Property, or any securities or other property upon the merger, consolidation,
liquidation or dissolution of any issuer of any such Investment Related
Property, then (a) such dividends, interest or distributions and securities or
other property shall be included in the definition of Collateral without further
action and (b) such Grantor shall immediately take all steps, if any, necessary
or advisable to ensure the validity, perfection, priority and, if applicable,
control of the Collateral Agent over such Investment Related Property
(including, without limitation, delivery thereof to the Collateral Agent) and
pending any such action such Grantor shall be deemed to hold such dividends,
interest, distributions, securities or other property in trust for the benefit
of the Collateral Agent and shall segregate such dividends, distributions,
Securities or other property from all other property of such Grantor.
Notwithstanding the foregoing, so long as no Event of Default shall have
occurred and be continuing, the Collateral Agent authorizes each Grantor to
retain all ordinary cash dividends and distributions paid by the issuer and all
scheduled payments of interest and principal; and

(iii) each Grantor consents to the grant by each other Grantor of a Security
Interest in all such Investment Related Property to the Collateral Agent.

 

16



--------------------------------------------------------------------------------

(b) Delivery and Control.

(i) To the extent any of the Collateral includes any Investment Related
Property, unless prohibited by the Organizational Documents of the issuer of any
such Investment Related Property with respect to a joint venture of such
Grantor, each Grantor agrees that with respect to any such Investment Related
Property in which it currently has rights it shall comply with the provisions of
this Section 4.4.1(b) on or before the Closing Date and with respect to any such
Investment Related Property hereafter acquired by such Grantor it shall comply
with the provisions of this Section 4.4.1(b) promptly upon acquiring rights
therein, in each case in form and substance satisfactory to the Collateral
Agent. With respect to any such Investment Related Property in a principal
amount in excess of $5,000 individually that is represented by a certificate or
that is an “instrument” (other than any such Investment Related Property
credited to a Securities Account), subject to the terms of the Intercreditor
Agreement, it shall cause such certificate or instrument to be delivered to the
Collateral Agent, indorsed in blank by an “effective indorsement” (as defined in
Section 8-107 of the UCC), regardless of whether such certificate constitutes a
“certificated security” for purposes of the UCC. With respect to any such
Investment Related Property that is an “uncertificated security” for purposes of
the UCC (other than any “uncertificated securities” credited to a Securities
Account), it shall cause the issuer of such uncertificated security to either,
subject to the terms of the Intercreditor Agreement, (i) register the Collateral
Agent as the registered owner thereof on the books and records of the issuer or
(ii) execute an agreement substantially in the form of Exhibit B hereto,
pursuant to which such issuer agrees to comply with the Collateral Agent’s
instructions with respect to such uncertificated security without further
consent by such Grantor.

(c) Voting and Distributions.

(i) So long as no Event of Default shall have occurred and be continuing to the
extent any of the Collateral consists of Investment Related Property:

 

  (1) except as otherwise provided under the covenants and agreements relating
to such Investment Related Property in this Agreement or elsewhere herein or in
the Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to such
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Credit Agreement; provided, no Grantor
shall exercise or refrain from exercising any such right if the Collateral Agent
shall have notified such Grantor that, in the Collateral Agent’s reasonable
judgment, such action would have a Material Adverse Effect on the value of such
Investment Related Property or any part thereof; and provided further, such
Grantor shall give the Collateral Agent at least five (5) Business Days prior
written notice of the manner in which it intends to exercise, or the reasons for
refraining from exercising, any such right; it being understood, however, that
neither the voting by such Grantor of any capital stock owned by such Grantor
for, or such Grantor’s consent to, the election of directors (or similar
governing body) at a regularly scheduled annual or other meeting of stockholders
or with respect to routine matters at any such meeting, nor such Grantor’s
consent to or approval of any action otherwise permitted under this Agreement
and the Credit Agreement, shall be deemed inconsistent with the terms of this
Agreement or the Credit Agreement within the meaning of this
Section 4.4(c)(i)(1), and no notice of any such voting or consent need be given
to the Collateral Agent; and

 

17



--------------------------------------------------------------------------------

  (2) the Collateral Agent shall promptly execute and deliver (or cause to be
executed and delivered) to each Grantor all proxies, and other instruments as
such Grantor may from time to time reasonably request for the purpose of
enabling such Grantor to exercise the voting and other consensual rights when
and to the extent which it is entitled to exercise pursuant to clause (1) above;

 

  (3) Upon the occurrence and during the continuation of an Event of Default and
any Grantors’ receipt of notice of exercise by the Collateral Agent of any
powers, rights, privileges and remedies available upon the occurrence and during
the continuance of an Event of Default, subject to the terms of the
Intercreditor Agreement:

 

  (A) all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Collateral Agent who shall thereupon have the sole right to
exercise such voting and other consensual rights; and

 

  (B) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 6.1.

4.4.2 Pledged Debt

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the date of this Agreement, that Schedule 4.4 (as such schedule may be
amended or supplemented from time to time) sets forth under the heading “Pledged
Debt” all of the Pledged Debt owned by any Grantor (other than Pledged Debt
owned by another Grantor or one of its Subsidiaries), all of such Pledged Debt
has been duly authorized, authenticated or issued, and delivered and is the
legal, valid and binding obligation of the issuers thereof and is not in
default; and

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that it
shall notify the Collateral Agent of any default under any Pledged Debt that has
caused, either in any individual case or in the aggregate, a Material Adverse
Effect.

4.4.3 Investment Accounts

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and each Credit Date, that:

(i) Schedule 4.4 hereto (as such schedule may be amended or supplemented from
time to time) sets forth under the heading “Securities Accounts” all of the
Securities Accounts in which each Grantor has an interest. Each Grantor is the
sole

 

18



--------------------------------------------------------------------------------

entitlement holder of each such Securities Account on Schedule 4.4, and such
Grantor has not consented to, and is not otherwise aware of, any Person (other
than the Collateral Agent pursuant hereto or the Priority Lien Collateral
Trustee (as defined in the Intercreditor Agreement)) having “control” (within
the meanings of Sections 8-106 and 9-106 of the UCC) over, or any other interest
in, any such Securities Account or securities or other property credited
thereto;

(ii) Schedule 4.4 hereto (as such schedule may be amended or supplemented from
time to time) sets forth under the heading “Deposit Accounts” all of the Deposit
Accounts in which each Grantor has an interest. Each Grantor is the sole account
holder of each such Deposit Account on Schedule 4.4 and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the
Collateral Agent pursuant hereto or the Priority Lien Collateral Trustee) having
either sole dominion and control (within the meaning of common law) or “control”
(within the meanings of Section 9-104 of the UCC) over, or any other interest
in, any such Deposit Account or any money or other property deposited therein;
and

(iii) Each Grantor has taken all actions necessary or desirable, including those
specified in Section 4.4.3(c), to: (a) establish Collateral Agent’s “control”
(within the meanings of Sections 8-106 and 9-106 of the UCC) over any portion of
the Collateral constituting Certificated Securities, Uncertificated Securities,
Securities Accounts, Securities Entitlements (each as defined in the UCC);
(b) establish the Collateral Agent’s “control” (within the meaning of
Section 9-104 of the UCC) over all Deposit Accounts (other than those Deposit
Accounts not subject to such requirement under Section 4.4.3(c)); and
(c) deliver all Instruments to the Collateral Agent.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees with the
Collateral Agent and each other Secured Party that it shall not close or
terminate any Investment Account without prior notice to the Collateral Agent or
establish any additional Investment Accounts unless a control agreement has been
entered into by the appropriate Grantor, Collateral Agent and securities
intermediary or depository institution at which such additional account is to be
maintained in accordance with the provisions of Section 4.4.3(c).

(c) Delivery and Control

(i) With respect to any Investment Accounts consisting of Securities Accounts or
Securities Entitlements, it shall cause the securities intermediary maintaining
such Securities Account or Securities Entitlement to enter into an agreement
substantially in the form of Exhibit C hereto (or otherwise reasonably
acceptable to the Collateral Agent) pursuant to which it shall agree to comply
with the Collateral Agent’s “entitlement orders” without further consent by such
Grantor. With respect to any Investment Related Property that is a “Deposit
Account,” it shall cause the depositary institution maintaining such account to
enter into an agreement substantially in the form of Exhibit D hereto (or
otherwise reasonably acceptable to the Collateral Agent) (a “Deposit Account
Control Agreement”), pursuant to which the Collateral Agent shall have both sole
dominion and control over such Deposit Account (within the meaning of the common
law), subject to the terms of the Intercreditor Agreement, and “control” (within
the meaning of Section 9-104 of the UCC) over such Deposit Account; provided
that the Grantors shall not be required to comply with this sentence with
respect to Deposit Accounts that (A) are used exclusively to fund payroll or
(B) have an aggregate balance for all such Deposit

 

19



--------------------------------------------------------------------------------

Accounts of $5,000,000 or less. Subject to the proviso to the immediately
preceding sentence, each Grantor shall have entered into such control agreement
or agreements with respect to: (i) subject to clause (iii) below, any Securities
Accounts, Securities Entitlements or Deposit Accounts that exist on the Closing
Date, as of or prior to the Closing Date, (ii) any Securities Accounts,
Securities Entitlements or Deposit Accounts that are created or acquired after
the Closing Date, as of or prior to the deposit or transfer of any such
Securities Entitlements or funds, whether constituting moneys or investments,
into such Securities Accounts or Deposit Accounts and (iii) no later than ninety
(90) days after the Closing Date (as such date may be extended by the
Administrative Agent), any Securities Accounts, Securities Entitlements or
Deposit Accounts to the extent held at a financial institution located in
Canada. If any Grantor fails to comply with this covenant with respect to
Deposit Accounts, such Grantor shall have ten (10) days to either (x) transfer
funds in an amount sufficient to bring such Grantor into compliance with this
covenant from Deposit Accounts not covered by Deposit Account Control Agreements
to Deposit Accounts covered by Deposit Account Control Agreements or (y) enter
into one or more Deposit Account Control Agreements with the Collateral Agent
and the depository institutions at which such Deposit Accounts are not covered
by Deposit Account Control Agreements maintained in accordance with the
provisions of this Section 4.4.4(c) such that Grantors will then be in
compliance with this covenant. Failure to comply within such ten (10) day period
shall constitute an Event of Default. Reference is hereby made to that certain
Blocked Account Control Agreement, dated as of May 2, 2005, by and among
NewPageCo, JPMorgan Chase Bank, N.A., in its capacity as Collateral Agent for
the Revolving Credit Claimholders (as defined in the Intercreditor Agreement),
including its successors and assigns from time to time (the “Revolving Credit
Agent”), and The Bank of New York, in its capacity as Priority Lien Collateral
Trustee for the Priority Lien Claimholders (as defined in the Intercreditor
Agreement), including its successors and assigns from time to time (the
“Priority Lien Collateral Trustee”; and together with the Revolving Credit
Agent, the “Collateral Lien Holders”) and JPMorgan Chase Bank, N.A as the
Depository, entered into with respect to the post office box and Deposit
Accounts identified therein (the “2005 Deposit Account Control Agreement”).
NewPageCo and the other Grantors party hereto hereby agree and acknowledge that
the 2005 Deposit Account Control Agreement shall be deemed to constitute a
“Deposit Account Control Agreement” that has been executed and delivered in
connection with this Agreement in order to perfect the security interest granted
to the Collateral Agent (for the benefit of itself and the other Secured
Parties) hereunder.

(ii) In addition to the foregoing, if any issuer of any Investment Related
Property included in the Collateral is located in a jurisdiction outside of the
United States, each Grantor shall take such additional actions, including,
without limitation, causing the issuer to register the pledge on its books and
records or making such filings or recordings, in each case as may be necessary
or advisable, under the laws of such issuer’s jurisdiction to insure the
validity, perfection and priority of the security interest of the Collateral
Agent, unless the Collateral Agent, in its reasonable judgment, determines that
the cost of such actions is excessive relative to the value of such Investment
Related Property or that such actions would materially interfere with the
Grantor’s ability to use a Securities Account or Deposit Account in the ordinary
course of business. Upon the occurrence and during the continuation of an Event
of Default, the Collateral Agent shall have the right, without notice to any
Grantor, to transfer all or any portion of such Investment Related Property to
its name or the name of its nominee or agent. In addition, the Collateral Agent
shall have the right at any time, without notice to any Grantor, to exchange any
certificates or instruments representing any such Investment Related Property
for certificates or instruments of smaller or larger denominations.

 

20



--------------------------------------------------------------------------------

4.5 Material Contracts.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on each Credit Date, that:

(i) Schedule 4.5 (as such schedule may be amended or supplemented from time to
time) sets forth all of the Material Contracts to which such Grantor has rights;

(ii) the Material Contracts, true and complete copies (including any amendments
or supplements thereof) of which have been furnished to the Collateral Agent,
have been duly authorized, executed and delivered by Grantors and all other
parties thereto, are in full force and effect and are binding upon and
enforceable against all parties thereto in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws. There exists no material
default under any Material Contract by any Grantor or any other party thereto
and neither such Grantor, nor to its knowledge, any other Person party thereto
is likely to become in default thereunder and no Person party thereto has any
defenses, counterclaims or right of set-off with respect to any Material
Contract; and

(iii) no Material Contract prohibits assignment or requires consent of or notice
to any Person in connection with the assignment to the Collateral Agent
hereunder, except such as has been given or made or which such Grantor is using
its commercially reasonable efforts to obtain.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) After the occurrence and during the continuance of an Event of Default, in
addition to any rights under the Section of this Agreement relating to
Receivables, the Collateral Agent may at any time notify, or require any Grantor
to so notify, the counterparty on any Material Contract of the security interest
of the Collateral Agent therein and may upon written notice to the applicable
Grantor, notify, or require any Grantor to notify, the counterparty to make all
payments under the Material Contracts directly to the Collateral Agent;

(ii) each Grantor shall deliver promptly to the Collateral Agent notice of any
Material Contract as required pursuant to Section 5.1 of the Credit Agreement;

(iii) each Grantor shall deliver promptly to the Collateral Agent
(1) information with respect to any Material Contract of such Grantor that is
terminated or amended in a manner that is materially adverse to such Grantor or
(2) any new Material Contract that is entered into by such Grantor, as required
by Section 5.1 of the Credit Agreement;

 

21



--------------------------------------------------------------------------------

(iv) it shall perform in all material respects all of its obligations with
respect to the Material Contracts except to the extent contested in good faith,
so long as adequate reserve or other appropriate provision, as shall be required
in conformity with GAAP, shall have been made therefor;

(v) it shall promptly and diligently exercise each material right it may have
under any Material Contract, any Supporting Obligation or Collateral Support, in
each case, at its own expense, and in connection with such collections and
exercise, such Grantor shall take such action as such Grantor may deem necessary
or advisable; and

(vi) it shall use its best efforts to keep in full force and effect any
Supporting Obligation or Collateral Support relating to any Material Contract,
except where, in its business judgment, it concludes that loss or relinquishment
will not have a Material Adverse Effect.

4.6 Letter of Credit Rights.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on each Credit Date, that:

(i) all material letters of credit to which such Grantor has rights are listed
on Schedule 4.6 (as such schedule may be amended or supplemented from time to
time) hereto; and

(ii) it has obtained the consent of each issuer of any letter of credit in an
undrawn face amount of $250,000 or more in the aggregate to the assignment of
the proceeds of the letter of credit to the Collateral Agent.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that with
respect to any letter of credit hereafter arising in an undrawn face amount of
$250,000 or more in the aggregate it shall obtain the consent of the issuer
thereof to the assignment of the proceeds of the letter of credit to the
Collateral Agent and shall deliver to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto.

4.7 [Reserved]

4.8 Commercial Tort Claims

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on each Credit Date, that Schedule 4.8 (as such schedule
may be amended or supplemented from time to time) sets forth all Commercial Tort
Claims of each Grantor relating primarily to the Collateral in excess of
$500,000 in the aggregate; and

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that with
respect to any Commercial Tort Claim relating primarily to the Collateral in
excess of $500,000 in the aggregate hereafter arising it shall deliver to the
Collateral Agent a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with all Supplements to Schedules thereto,
identifying such new Commercial Tort Claims.

 

22



--------------------------------------------------------------------------------

SECTION 5. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.

5.1 Access; Right of Inspection. The Collateral Agent shall at all times have
full and free access during normal business hours and upon reasonable prior
notice to all the books, correspondence and records of each Grantor, and the
Collateral Agent and its representatives may examine the same, take extracts
therefrom and make photocopies thereof, and each Grantor agrees to render to the
Collateral Agent, at such Grantor’s cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto. The Collateral
Agent and its representatives shall at all times also have the right to enter
any premises of each Grantor during normal business hours and upon reasonable
prior notice and inspect any property of each Grantor where any of the
Collateral of such Grantor granted pursuant to this Agreement is located for the
purpose of inspecting the same, observing its use or otherwise protecting its
interests therein.

5.2 Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary, or that the
Collateral Agent may reasonably request, in order to create and/or maintain the
validity, perfection or priority of and protect any security interest granted
hereby or to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, each Grantor shall:

(i) file such financing or continuation statements, or amendments thereto, and
execute and deliver such other agreements, instruments, endorsements, powers of
attorney or notices, as may be necessary, or as the Collateral Agent may
reasonably request, in order to perfect and preserve the security interests
granted or purported to be granted hereby;

(ii) at any reasonable time, upon prior written notice and upon request by the
Collateral Agent, and subject to Sections 5.6 and 9.2 of the Credit Agreement,
allow inspection of the Collateral by the Collateral Agent, or persons
designated by the Collateral Agent; and

(iii) at the Collateral Agent’s reasonable request, appear in and defend any
action or proceeding that may affect such Grantor’s title to or the Collateral
Agent’s security interest in all or any part of the Collateral.

(b) Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
and amendments thereto, in any jurisdictions and with any filing offices as the
Collateral Agent may determine, in its sole discretion, are necessary or
advisable to perfect the security interest granted to the Collateral Agent
herein. Such financing statements may describe the Collateral in the same manner
as described herein or may contain an indication or description of collateral
that describes such property in any other manner as the Collateral Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the
Collateral Agent herein, including, without limitation, describing such property
as “all assets” or “all personal property, whether now owned or hereafter
acquired.” Each Grantor shall furnish to the Collateral Agent from time to time
the statements and schedules further identifying and describing the Collateral
and the other reports in connection with the Collateral as are provided in
Section 5.15 of the Credit Agreement.

 

23



--------------------------------------------------------------------------------

5.3 Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Counterpart Agreement. Upon delivery of
any such counterpart agreement to the Collateral Agent, notice of which is
hereby waived by Grantors, each Additional Grantor shall be a Grantor and shall
be as fully a party hereto as if the Additional Grantor were an original
signatory hereto. Each Grantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Grantor hereunder, nor by any election of Collateral Agent not to cause
any Subsidiary of NewPageCo to become an Additional Grantor hereunder. This
Agreement shall be fully effective as to any Grantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Grantor hereunder.

SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

6.1 Power of Attorney. Each Grantor hereby irrevocably appoints the Collateral
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, the Collateral Agent or otherwise, from time to
time in the Collateral Agent’s discretion to take any action and to execute any
instrument that the Collateral Agent may deem reasonably necessary or advisable
to accomplish the purposes of this Agreement, including, without limitation, the
following:

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Credit Agreement;

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property constituting Collateral in the name of such Grantor
as debtor;

(g) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation,

 

24



--------------------------------------------------------------------------------

access to pay or discharge taxes or Liens (other than Permitted Liens) levied or
placed upon or threatened against the Collateral, and which the applicable
Grantor has not paid or discharged when required hereunder, the legality or
validity thereof and the amounts necessary to discharge the same to be
determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

(h) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
the Collateral Agent’s option and such Grantor’s expense, all acts and things
that the Collateral Agent deems reasonably necessary to protect, preserve or
realize upon the Collateral and the Collateral Agent’s security interest therein
in order to effect the intent of this Agreement, all as fully and effectively as
such Grantor might do.

6.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

SECTION 7. REMEDIES.

7.1 Generally.

(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties;

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of

 

25



--------------------------------------------------------------------------------

the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.

(b) The Collateral Agent or any Secured Party may be the purchaser of any or all
of the Collateral at any public or private (to the extent to the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor (or such
greater minimum amount if prescribed by an applicable law) of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor agrees that it would not be commercially unreasonable for the Collateral
Agent to dispose of the Collateral or any portion thereof by using Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets. Each Grantor hereby waives any claims against the
Collateral Agent and each Secured Party arising by reason of the fact that the
price at which any Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities. Nothing in this Section shall in any way alter the rights of the
Collateral Agent hereunder.

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

 

26



--------------------------------------------------------------------------------

7.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Collateral Agent in respect of any sale,
any collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Collateral Agent against, the Secured
Obligations in the following order of priority: first, to the payment of all
costs and expenses of such sale, collection or other realization, including
reasonable compensation to the Collateral Agent and its agents and counsel, and
all other expenses, liabilities and advances made or incurred by the Collateral
Agent in connection therewith, and all amounts for which the Collateral Agent is
entitled to indemnification hereunder (in its capacity as the Collateral Agent
and not as a Lender) and all advances made by the Collateral Agent hereunder for
the account of the applicable Grantor, and to the payment of all costs and
expenses paid or incurred by the Collateral Agent in connection with the
exercise of any right or remedy hereunder or under the Credit Agreement, all in
accordance with the terms hereof or thereof; second, to the extent of any excess
of such proceeds, to the payment of all Secured Obligations (other than
(i) obligations with respect to any purchasing card or similar program owed to
any Lender, any Affiliate of any Lender, the Administrative Agent or the
Collateral Agent and (ii) Bank Services Obligations); third, ratably, to all
Obligations (not to exceed $3,000,000 in the aggregate) owed to any Lender, any
Affiliate of any Lender, the Administrative Agent or the Collateral Agent
arising from any purchasing card or similar program; fourth, to Banking Services
Obligations (not to exceed $20,000,000); and fifth, to the extent of any excess
of such proceeds, to the payment to or upon the order of such Grantor or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

7.3 Sales on Credit. If Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, Collateral Agent may
resell the Collateral and Grantor shall be credited with proceeds of the sale.

7.4 Deposit Accounts.

If any Event of Default shall have occurred and be continuing, the Collateral
Agent may apply the balance from any Deposit Account or instruct the bank at
which any Deposit Account is maintained to pay the balance of any Deposit
Account to or for the benefit of the Collateral Agent.

7.5 Investment Related Property.

Each Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state and provincial securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral consisting of Investment Related Property conducted without
prior registration or qualification of such Investment Related Property under
the Securities Act and/or such state and/or such provincial securities laws, to
limit purchasers to those who will agree, among other things, to acquire such
Investment Related Property for their own account, for investment and not with a
view to the distribution or resale thereof. Each Grantor acknowledges that any
such private sale may be at prices and on terms less favorable than those
obtainable through a public sale without such restrictions (including a public
offering made pursuant to a registration statement under the Securities Act)
and, notwithstanding such circumstances, each Grantor agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any such Investment Related
Property for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring

 

27



--------------------------------------------------------------------------------

registration under the Securities Act or under applicable state or provincial
securities laws, even if such issuer would, or should, agree to so register it.
If the Collateral Agent determines to exercise its right to sell any or all of
such Investment Related Property, upon written request, each Grantor shall and
shall cause each issuer of any of the shares of capital stock owned by any such
Grantor to be sold hereunder, each partnership and each limited liability
company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in such Investment
Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

7.6 Intellectual Property.

For the purpose of enabling the Collateral Agent, during the continuance of an
Event of Default, to exercise rights and remedies herein at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, assign, license or sublicense any of the Intellectual Property now owned
or hereafter acquired by such Grantor, wherever the same may be located,
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer programs used for the compilation
or printout thereof.

7.7 Cash Proceeds. In addition to the rights of the Collateral Agent specified
in Section 4.3 with respect to payments of Receivables, from and after the
receipt of an Activation Notice from the Collateral Agent in accordance with the
Credit Agreement, all proceeds of any Collateral received by any Grantor
consisting of cash, checks and other non-cash items (collectively, “Cash
Proceeds”) in the Concentration Account shall be forwarded daily to the
Collection Account, which shall be under the exclusive dominion and control of
the Collateral Agent, and shall, forthwith upon receipt by such Grantor, unless
otherwise provided pursuant to Section 4.4.1(a)(ii), be forwarded to the
Collection Account in the exact form received by such Grantor (duly indorsed by
such Grantor to the Collateral Agent, if required). Any Cash Proceeds received
by the Collateral Agent (whether from a Grantor or otherwise) shall be applied
as set forth in Section 9.1 of the Credit Agreement.

SECTION 8. COLLATERAL AGENT.

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement. In furtherance of the
foregoing provisions of this Section, each Secured Party, by its acceptance of
the benefits hereof, agrees that it shall have no right individually to realize
upon any of the Collateral hereunder, it being understood and agreed by such
Secured Party that all rights and remedies hereunder may be exercised solely by
the Collateral Agent for the benefit of Secured Parties in accordance with the
terms of this Section. Collateral Agent may resign at any time by giving thirty
(30) days’ prior written notice thereof to Lenders and the Grantors, and
Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Grantors and
Collateral Agent signed by Requisite Lenders.

 

28



--------------------------------------------------------------------------------

Upon any such notice of resignation or any such removal, Requisite Lenders shall
have the right, upon five (5) Business Days’ notice to the Administrative Agent,
to appoint a successor Collateral Agent. Upon the acceptance of any appointment
as Collateral Agent hereunder by a successor Collateral Agent, that successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Collateral
Agent under this Agreement, and the retiring or removed Collateral Agent under
this Agreement shall promptly (i) transfer to such successor Collateral Agent
all sums, Securities and other items of Collateral held hereunder, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this
Agreement, and (ii) execute and deliver to such successor Collateral Agent or
otherwise authorize the filing of such amendments to financing statements, and
take such other actions, as may be necessary or appropriate in connection with
the assignment to such successor Collateral Agent of the security interests
created hereunder, whereupon such retiring or removed Collateral Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement shall inure to its benefit as
to any actions taken or omitted to be taken by it under this Agreement while it
was the Collateral Agent hereunder.

SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations and the cancellation or termination of the Commitments, be binding
upon each Grantor, its successors and assigns, and inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns. Without limiting
the generality of the foregoing, but subject to the terms of the Credit
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise. Upon the
payment in full of all Secured Obligations and the cancellation or termination
of the Commitments, the security interest granted hereby shall terminate
hereunder and of record and all rights to the Collateral shall revert to
Grantors. Upon any such termination the Collateral Agent shall, at Grantors’
expense, execute and deliver to Grantors or otherwise authorize the filing of
such documents as Grantors shall reasonably request, including financing
statement amendments to evidence such termination.

SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by each Grantor under Section 10.2 of the
Credit Agreement.

 

29



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 11.1 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the Credit Agreement are cumulative to, and not exclusive of, any rights or
remedies otherwise available. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns. No Grantor shall, without the prior written consent of
the Collateral Agent given in accordance with the Credit Agreement, assign any
right, duty or obligation hereunder. This Agreement and the other Credit
Documents embody the entire agreement and understanding between Grantors and the
Collateral Agent and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof and thereof. Accordingly, the
Credit Documents may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS (OTHER
THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAWS).

EACH PARTY TO THIS AGREEMENT WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER
SECURITY DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER
OF THIS AGREEMENT OR THE INTENTS AND PURPOSES OF THE OTHER SECURITY DOCUMENTS.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS AGREEMENT AND THE OTHER SECURITY DOCUMENTS, INCLUDING CONTRACT CLAIMS,

 

30



--------------------------------------------------------------------------------

TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY HERETO HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
PARTY HERETO WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 11
AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER WILL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF OR TO THIS
AGREEMENT OR ANY OF THE OTHER SECURITY DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING THERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

In no event shall the Collateral Agent be responsible or liable for any failure
or delay in the performance of its obligations hereunder arising out of or
caused by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Collateral Agent
shall use reasonable efforts which are consistent with accepted practices in the
banking industry to resume performance as soon as practicable under the
circumstances.

[Signature Pages Follow]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

NEWPAGE CORPORATION By:  

/s/ Jason Bixby

Name:   Jason Bixby Title:   Chief Financial Officer NEWPAGE HOLDING CORPORATION
By:  

/s/ Jason Bixby

Name:   Jason Bixby Title:   Chief Financial Officer CHILLICOTHE PAPER INC.
NEWPAGE ENERGY SERVICES LLC UPLAND RESOURCES, INC. RUMFORD COGENERATION, INC.
RUMFORD FALLS POWER COMPANY ESCANABA PAPER COMPANY LUKE PAPER COMPANY RUMFORD
PAPER COMPANY WICKLIFFE PAPER COMPANY LLC STORA ENSO NORTH AMERICA INC. STORA
ENSO NORTH AMERICA CORP. STORA ENSO PORT HAWKESBURY LIMITED
STORA ENSO NORTH AMERICA CANADIAN SALES, LLC By:  

/s/ Jason Bixby

Name:   Jason Bixby Title:   Chief Financial Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as the Collateral Agent

By:  

/s/ Peter S. Predun

Name:   Peter S. Predun Title:   Executive Director